Citation Nr: 0203440	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  99-22 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for synovitis of the right knee, postoperative 
status, with secondary degenerative changes.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for Dupuytren's disease and plantar fibromatosis of 
the feet.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Although a rating decision dated in January 2002 
granted a 10 percent rating for Dupuytren's disease and 
plantar fibromatosis of the feet, effective from the date of 
receipt of the original claim for service connection for that 
disability, the veteran perfected an appeal from the 
noncompensable evaluation initially assigned and is presumed 
to be seeking the highest evaluation possible.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  As the RO has rated this 
disability under diagnostic codes 5310 and 5279, an 
evaluation in excess of 10 percent is possible under 
Diagnostic Code 5310.  


REMAND

In the substantive appeal (VA Form 9) received in August 2001 
and in the VA Form 646 received in February 2002, the 
veteran's representative requested that the veteran be 
accorded a hearing before a member of the Board at the RO or 
a video conference hearing before a member of the Board.  As 
either such hearing must be scheduled by the RO, the case is 
REMANDED to the RO for the following action:  

The veteran should be scheduled for a 
hearing before a member of the Board at the 
RO.  If he elects to forego a personal 
hearing before a Board member at the RO and 
accepts instead a video conference hearing, 
that fact should be documented in the 
record.  If the requested hearing is held, 
the case should be processed in accordance 
with the usual procedures following such 
hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



